          Case 2:19-cv-00735-MSG Document 30 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
ANDREW J. DANKANICH and                        :               CIVIL ACTION
NICHOLAS A. MARRANDINO,                        :
                                               :
                 Plaintiffs,                   :
                                               :
v.                                             :                  No. 19-735
                                               :
MARCEL PRATT, City Solicitor of                :
Philadelphia, and CITY OF                      :
PHILADELPHIA,                                  :
                                               :
                                               :
                 Defendants.                   :
                                               :


                                           ORDER

         AND NOW, this 8th day of December, 2020, upon consideration of Defendants’ Motion

to Dismiss Plaintiffs’ Amended Complaint (Doc. No. 11), Plaintiffs’ response thereto (Doc. No.

15), Defendants’ reply (Doc. No. 20), and Plaintiffs’ sur-reply (Doc. No. 21), and Plaintiffs’

Motion for Leave to File Second Amended Complaint (Doc. No. 25), and Defendants’ response

thereto (Doc. No. 26), it is hereby ORDERED that:

     •   Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint is GRANTED.

     •   Plaintiffs’ Motion for Leave to File a Second Amended Complaint is DENIED.

     •   The Clerk of Court shall mark this case CLOSED.



                                           BY THE COURT:



                                           /s/ Mitchell S. Goldberg
                                           MITCHELL S. GOLDBERG, J.
